Citation Nr: 0918690	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disability (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the 
Veteran's claim requires additional development.  

In correspondence received in April 2007 and March 2008, and 
during a February 2009 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran has described 
several stressors that he alleges resulted in his current 
PTSD.  

In particular, the Veteran stated that in mid or late January 
1968, he was stationed at I.F.F.V. II Corp. Hq. Co. at Nha 
Trang when the Tet Offensive started.  The Veteran served 
with the First 304 Hq. Co. 2nd Corps.  He was with the 272 
Military Police Co. and some men from the 272nd were shot.  
Overall, at least 30 or 40 percent were hurt or killed.  The 
Veteran said he was fired on in his compound.  On the day of 
the attack, he saw Viet Cong bodies in the streets.  He did 
not see any American bodies as they had already been removed.  
After the attack, there were about two weeks of swapping 
gunfire.  Red alerts and sniper fire continued after that.  

In a June 2002 formal finding, the RO determined that did not 
provide sufficient information to refer his claimed stressors 
for research.  However, in view of the Veteran's February 
2009 videoconference hearing testimony, the Board now finds 
that the Veteran has provided enough detail to allow for 
meaningful stressor corroboration research.  VA is required 
to assist a claimant unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  The Board therefore finds that research is 
necessary for the purpose of attempting corroborate the 
Veteran's claimed stressors. 

Accordingly, this case is REMANDED for the following action:

1.  Forward the information provided by 
the Veteran concerning the specific 
circumstances of his alleged stressor 
(summarized above), and a copy of the 
service records documenting his 
assignments, to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and/or the appropriate service department 
in an attempt to verify the alleged 
attack.  Positive and negative responses 
should be documented.

2.  If, and only if, a claimed stressor 
has been corroborated, arrange for an 
examination of the Veteran by an 
appropriate VA examiner to determine the 
extent, nature and etiology of any 
diagnosed psychiatric disorder, to 
include PTSD.  The examination should be 
conducted in accordance with DSM-IV.  
Furnish the examiner a complete and 
accurate account of the stressor or 
stressors determined to be established by 
the record and the examiner must be 
instructed that only those events as 
reported in the record may be considered 
for the purpose of determining whether 
inservice stressors caused current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the inservice stressors.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examination report should reflect review 
of pertinent material in the claims file, 
including the service and historical 
records which describe the details of the 
stressful events found to have been 
established by the originating agency.  
Any opinion expressed must be accompanied 
by a detailed rationale.  All necessary 
tests and studies should be conducted.

3.  Then, readjudicate the Veteran's 
claim for entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, provide 
the Veteran with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




